          Case 18-31986            Doc 17       Filed 12/23/18 Entered 12/24/18 00:33:20                         Desc Imaged
                                                Certificate of Notice Page 1 of 3
                                               United States Bankruptcy Court
                                                  District of Connecticut
In re:                                                                                                     Case No. 18-31986-amn
Shannon Adams Nkrumah                                                                                      Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0205-3                  User: cpettway                     Page 1 of 1                          Date Rcvd: Dec 21, 2018
                                      Form ID: 160                       Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 23, 2018.
db             +Shannon Adams Nkrumah,   1012 Old Colony Rd, Lot 46,   Meriden, CT 06451-6372
cr             +First Credit Corporation of New York,   21 North Main Street,   Gloversville, NY 12078-3032

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 23, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 21, 2018 at the address(es) listed below:
              Charles I. Miller, Esq.   on behalf of Creditor   First Credit Corporation of New York
               cm@lawofficecmiller.com
              Roberta Napolitano    notices@ch13rn.com, rnapolitano13@ecf.epiqsystems.com
              U. S. Trustee   USTPRegion02.NH.ECF@USDOJ.GOV
                                                                                            TOTAL: 3
     Case 18-31986         Doc 17     Filed 12/23/18 Entered 12/24/18 00:33:20                  Desc Imaged
                                      Certificate of Notice Page 2 of 3
                       United States Bankruptcy Court
                                  District of Connecticut
                                                                                           Filed and Entered
                                                                                               On Docket
                                                                                          December 21, 2018


In re:
         Shannon Adams Nkrumah                                                        Case Number: 18−31986 amn
                                        Debtor*                                       Chapter: 13




                                      Motion/Application Deficiency Notice




      First Credit Corporation of New York has filed a/an Motion for Relief from Stay, ECF No. 14, not in compliance
with this Court's Local Rules of Bankruptcy Procedure and the Federal Rules of Bankruptcy Procedure, for the
reason(s) indicated below:

Local Rule 2016−1(a): Compensation of Professionals

    Fee Application worksheet is not attached to the above named application.
Local Rule 4001−1: Automatic Stay; Relief From Stay Worksheet

    Motion for Relief from Stay worksheet for real property is not attached to the above named motion.

Local Rule 4001−3: Use of Cash Collateral and Debtor in Possession Financing

    Check list for Motions and Orders For Use of Cash Collateral and Post−Petition Financing pursuant to
    11U.S.C. §§ 363 and/or 364 is not attached to the above named motion.

Local Rule 9013−1 and Bankruptcy Rule 7010: Forms of Pleading Certain Contested Matters

    Motion/Application is not in compliance with Local Bankruptcy Rule 9013 and Bankruptcy Rule 7010.
    The above named motion does not contain a proper caption.

Local Rule 9014−1:

    Contested Matter Procedure should be followed when filing the above stated motion.

    Deficient Certificate of Service (Not in Compliance with Bankruptcy Rule 7004).
You may file an Amended Certificate of Service only if service was properly made on the same date as the original
motion/application. If service was made on a different date than the original motion, you must file an amended motion
consisting of the motion, notice of response date and certificate of service.

    Deficient Response Deadline. Notice provided was insufficient for the above named motion.


    Other
     Case 18-31986               Doc 17     Filed 12/23/18 Entered 12/24/18 00:33:20               Desc Imaged
                                            Certificate of Notice Page 3 of 3




     Failure to correct and submit an amended motion/application in compliance with this Court's Local Rules and
Federal Rules of Bankruptcy Procedure within five (5) business days from the date of this notice will result in an order
denying your motion/application.

     NOTE: Moving parties without an attorney have an additional three days to correct and submit an
amended motion/application in compliance with this Court's Local Rules and Federal Rules of Bankruptcy
Procedure.


Dated: December 21, 2018                                                                   BY THE COURT



                                                                                            Myrna Atwater
                                                                                            Clerk of Court


United States Bankruptcy Court                                                  Tel. (203) 773−2009
District of Connecticut                                                         VCIS* (866) 222−8029
157 Church Street, 18th Floor                                                   * Voice Case Information System
New Haven, CT 06510                                                             http://www.ctb.uscourts.gov
                                                                                Form 160 − cp
*For the purposes of this notice, "Debtor" means "Debtors" where applicable.
